ORDER
This matter was before a panel of the Supreme Court on June 21,1994, pursuant to an order directing both parties to appear and to show cause why the issues raised in this appeal should not be summarily decided. In this case the plaintiff has appealed from the entry of summary judgment in favor of the defendant Payne Elevator Company.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, the court concludes that cause has not been shown. The trial justice correctly concluded on the basis of the affidavits submitted that defendant’s relationship with the school department involved was limited, and that, the company was under no duty to inspect or maintain the elevator. Therefore, summary judgment was properly entered in favor of defendant.
For these reasons the plaintiffs appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.
LEDERBERG, J., did not participate.